Exhibit 10.1 EXECUTION VERSION FOURTH AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT THIS FOURTH AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of August 28, 2016 (this “ Agreement ”) is entered into among The Providence Service Corporation, a Delaware corporation (the “ Borrower ”), the Guarantors, the Lenders party hereto and Bank of America, N.A., as Administrative Agent. All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, entered into that certain Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First Amendment dated as of May 28, 2014, by that certain Second Amendment and Consent dated October 23, 2014 and by that certain Third Amendment and Consent dated September 3, 2015, the “ Credit Agreement ”); WHEREAS, (a) CCHN Group Holdings, Inc., a Delaware corporation (“ CCHN Holdings ”), intends to issue Equity Interests (the “ Subscription ”) to Mercury Fortuna Buyer, LLC, a Delaware limited liability company (the “ Subscriber ”), pursuant to that certain Stock Subscription Agreement, dated as of the date hereof, by and among CCHN Holdings, the Borrower and the Subscriber, such that, following the Subscription, the Subscriber shall own a majority of CCHN Holdings, (b) in connection with the Subscription, CCHN Holdings will incur new indebtedness, a portion of the proceeds of which will be transferred to the Borrower, (c) the Borrower and the Subscriber intend to form a domestic limited liability company (the “ Mercury Joint Venture ”), and (d) the Borrower intends to contribute (the “ Contribution ”) the Equity Interests owned by the Borrower in CCHN Holdings to the Mercury Joint Venture, such that, following the Contribution, (i) the Borrower shall own a minority interest in the Mercury Joint Venture, and (ii) the Mercury Joint Venture shall own one hundred percent (100%) of CCHN Holdings (the Subscription, the Contribution and all transactions relating thereto collectively referred to herein as the “ Transaction ”); WHEREAS, the Transaction would constitute a violation of Section 8.05(b) of the Credit Agreement because the aggregate net book value of assets Disposed exceeds the permitted $35,000,000 threshold for Dispositions; and WHEREAS, the Borrower has requested that the Lenders (a) consent to the Transactions notwithstanding the requirements of Section 8.05(b) of the Credit Agreement or any other provision of the Credit Agreement or any other Loan Document and (b) amend the Credit Agreement as set forth below (the Credit Agreement, as amended as set forth below, the “ Amended Credit Agreement ”). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Consent . The Required Lenders hereby consent to the Transactions; provided , that , the Net Cash Proceeds received by the Borrower in connection with the Transaction shall be applied within three (3) Business Days of the consummation of the Subscription first , to the Term A1 Loan and Term A2 Loan (on a pro rata basis ratably to the remaining principal amortization payments of the Term A1 Loan and the Term A2 Loan), and second , after the Term A1 Loan and the Term A2 Loan have been paid in full, to the outstanding Revolving Loans (on a pro rata basis), it being understood and agreed that any Net Cash Proceeds remaining following the repayment in full of the Term Loans and the outstanding Revolving Loans may be used by the Borrower for any other purpose not prohibited by the Credit Agreement or any Law. The failure to apply the Net Cash Proceeds as set forth in the preceding sentence shall result in an Event of Default under the Credit Agreement. The consent set forth in this Section 1 shall not modify or affect the Loan Parties’ obligations to comply fully with the terms of the Amended Credit Agreement or any other duty, term, condition or covenant contained in the Amended Credit Agreement or any other Loan Document in the future. The consent is limited solely to the specific consent identified above and nothing contained in this Agreement shall be deemed to constitute a future waiver of any other rights or remedies the Administrative Agent or any Lender may have under the Credit Agreement or any other Loan Document or under applicable Law. 1 2. Amendments to Credit Agreement . (a)
